Title: To George Washington from Jeremy Belknap, 31 January 1793
From: Belknap, Jeremy
To: Washington, George



Sir
Boston Jany 31. 1793

I beg leave to lay before you a specimen of a monthly publication in which you will find an account of a new discovery in the pacific ocean, by one of our Citizens who has given the names of the principal Characters in the United States to several islands between the Tropics. It is a pleasing reflection that our Countrymen carry their zeal & patriotism into the most remote regions, and that the names of those who have been instrumental of establishing the Liberty of America will in future be inscribed on the map of the Globe. I am Sir with all due Respect yr most obedt Servt

Jeremy Belknap

